Name: 93/187/ECSC: Commission Decision of 8 March 1993 concerning the conclusion on behalf of the European Coal and Steel Community of the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part
 Type: Decision
 Subject Matter: international trade;  European construction;  Europe
 Date Published: 1993-04-02

 Avis juridique important|31993D018793/187/ECSC: Commission Decision of 8 March 1993 concerning the conclusion on behalf of the European Coal and Steel Community of the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part Official Journal L 081 , 02/04/1993 P. 0161 - 0161 Finnish special edition: Chapter 11 Volume 21 P. 0272 Swedish special edition: Chapter 11 Volume 21 P. 0272 COMMISSION DECISION of 8 March 1993 concerning the conclusion on behalf of the European Coal and Steel Community of the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part(93/187/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof, Whereas, pending the entry into force of the Europe Agreement signed in Brussels on 1 February 1993, it is necessary to approve the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part, on trade and trade-related matters signed in Brussels on the same date; Whereas the conclusion of the Interim Agreement is necessary to attain the objectives of the Community set out in particular in Articles 2 and 3 of the Treaty establishing the European Coal and Steel Community and whereas the Treaty did not make provision for all the cases covered by this Decision, Having consulted the Consultative Committee and with the unanimous assent of the Council, HAS DECIDED AS FOLLOWS: Article 1 The Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part on trade and trade-related matters, together with the Protocols, the exchanges of letters and the declarations, are hereby approved on behalf of the European Coal and Steel Community. These texts are attached to this Decision (1). Article 2 The President of the Commission shall give the notification provided for in Article 51 of the Interim Agreement on behalf of the European Coal and Steel Community. Done at Brussels, 8 March 1993. For the Commission The President Jacques DELORS (1) See p. 2 in this Official Journal.